Exhibit 10.1

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (the “Amendment”) is entered
into by and between HEALTHSTREAM, INC., a Tennessee corporation (the
“Borrower”), and TRUIST BANK, a North Carolina banking corporation, as successor
by merger to SUNTRUST BANK, a Georgia banking corporation, in its capacity as
Administrative Agent, as the Issuing Bank, as the Swingline Lender, and as a
Lender (the “Administrative Agent”), dated this 28th day of October, 2020.

RECITALS:

A.Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender,
and SunTrust Bank (as a Lender) previously entered into that certain Revolving
Credit Agreement dated November 24, 2014, as amended by that certain First
Amendment to Revolving Credit Agreement dated November 13, 2017, and as further
amended by that certain Second Agreement to Revolving Credit Agreement dated
December 31, 2018 (the “Credit Agreement”).  Capitalized terms used in this
Amendment but not otherwise defined in this Amendment shall have the meanings
set forth in the Credit Agreement.

B.Borrower has requested that Administrative Agent modify certain terms
pertaining to the indebtedness underlying the Credit Agreement.

C.

The Administrative Agent is willing to enter into the requested modifications,
on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Borrower and the Administrative Agent agree as follows:

1.The definition of “Adjusted LIBO Rate” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“Adjusted LIBO Rate” or “LIBOR” means, with respect to each Interest Period for
a Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other person
taking over the administration of that rate) appearing on Reuters screen page
LIBOR 01 (or on any successor or substitute page of such service or any
successor to such service, or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 A.M. (London time) two (2) Business Days prior to
the commencement of such Interest Period for deposit in U.S. Dollars, with a
maturity comparable to such Interest Period, divided by (ii) a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including any marginal, emergency, supplemental, special or other reserves and
without benefit of credits for proration, exceptions or offsets that may be
available from time to time) applicable to any member bank of the Federal
Reserve System in respect of Eurocurrency liabilities as defined in Regulation D
(or any successor category of liabilities under Regulation D); provided, that in
the event the rate referred to in clause (i) above shall be

1

 

--------------------------------------------------------------------------------

 

less than fifty basis points (0.50%) per annum, then the Borrower and
Administrative Agent agree that the rate referred to in clause (i) above shall
be deemed to be fifty basis points (0.50%) per annum; provided, further, that if
the rate referred to in clause (i) above is not available at any such time for
any reason, then the Adjusted LIBO Rate shall be determined pursuant to Section
2.16 herein.  

2.The definition of “Aggregate Revolving Commitment Amount” in Section 1.1 of
the Credit Agreement is hereby amended by substituting “$65,000,000.00” in place
of the reference to “$50,000,000.00” therein.

3.The definition of “Permitted Acquisition” in Section 1.1 of the Credit
Agreement is hereby amended by substituting “$45,000,000.00” in place of the
reference to “$30,000,000” therein.

4.The definition of “Revolving Commitment Termination Date” in Section 1.1 of
the Credit Agreement is hereby amended by substituting “October 28, 2023” in
place of the reference to “November 24, 2020” therein.

5.The following definitions are added to Section 1.1 of the Credit Agreement:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include, without limitation, Term SOFR or a rate established from a
weighted average of rates over a particular time period) selected by
Administrative Agent giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body, or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for U.S. Dollar-denominated syndicated or bilateral credit facilities, and (b)
the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Addendum.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Administrative Agent giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body,
and/or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated or bilateral credit
facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including,
but not limited to, changes to the definition of “Base Rate,” the definition of
“Interest

2

 

--------------------------------------------------------------------------------

 

Period,” timing and frequency of determining rates and making payments of
interest, and other administrative matters) that Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Administrative Agent decides is reasonably
necessary in connection with the administration of this Addendum).

 

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to LIBOR:

 

(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if

3

 

--------------------------------------------------------------------------------

 

such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
by notice to Borrower.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.16(b),
and (y) ending at the time that a Benchmark Replacement has replaced LIBOR for
all purposes hereunder pursuant to Section 2.16(b).

 

“Early Opt-in Election” means the occurrence of:

 

(a)a determination by Administrative Agent that at least 5 currently outstanding
U.S. Dollar-denominated syndicated or bilateral credit facilities at such time
contain (as a result of amendment or as originally executed) as a benchmark
interest rate, in lieu of LIBOR, a new benchmark interest rate to replace LIBOR,
and

 

(b)the joint election by Administrative Agent and the Borrower to declare that
an Early Opt-in Election has occurred and the provision by Administrative Agent
of written notice of such election to Borrower.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

4

 

--------------------------------------------------------------------------------

 

 

6.Section 2.14(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(a)The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent, including without limitation, an up-front
fee payable by Borrower on the date hereof equal to 0.20% of the amount of the
Aggregate Revolving Commitment Amount.

7.Sections 2.16 and 2.17 of the Credit Agreement are hereby amended and restated
in their entirety to read as follows:

2.16Inability to Determine Interest Rates.

If, on a particular date (the “Determination Date”) prior to the commencement of
any Interest Period for any Eurodollar Borrowing:

(i)the Administrative Agent shall have reasonably determined, in its sole
discretion, that, by reason of circumstances affecting the relevant interbank
market, it cannot make, fund, or maintain a loan based upon the Adjusted LIBO
Rate (provided a Benchmark Transition Event has not occurred) or the Benchmark
Replacement, as applicable, for any reason, including without limitation
illegality or the inability to ascertain or determine said rate on the basis
provided for herein, or

(ii)the Administrative Agent shall have received notice from the Required
Lenders that the Required Lenders have reasonably determined that the Adjusted
LIBO Rate does not adequately and fairly reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Loans for such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Borrowing for which a Notice of Revolving
Borrowing or a Notice of has previously been given that it elects not to borrow,
continue or convert to a Eurodollar Borrowing on such date, then such Revolving
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.

5

 

--------------------------------------------------------------------------------

 

In the event Administrative Agent determines that the circumstances giving rise
to a notice pursuant to this Section have ended, the Administrative Agent shall
provide notice of same at which time the interest rate will revert to the prior
rate based upon the Adjusted LIBO Rate (provided a Benchmark Transition Event
has not occurred) or the Benchmark Replacement, as applicable, plus the Margin.

(b)Effect of Benchmark Transition Event

(i)Benchmark Replacement.  Notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, Administrative
Agent may amend this Agreement to replace the Adjusted LIBO Rate with a
Benchmark Replacement.  Any such amendment will become effective at 5:00 p.m. on
the fifth (5th) Business Day after Administrative Agent has provided notice in
accordance with Section 2.16.(b)(iii) to Borrower without any further action or
consent of Borrower.  No replacement of the Adjusted LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.16(b) will occur prior to the applicable
Benchmark Transition Start Date.  

(ii)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of Borrower.

(iii)Notices; Standards for Decisions and Determinations.  Administrative Agent
will promptly notify Borrower of (1) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (2) the implementation of
any Benchmark Replacement, (3) the effective date of any Benchmark Replacement
Conforming Changes, and (4) the commencement or conclusion of any Benchmark
Unavailability Period.  Any determination, decision or election that may be made
by Administrative Agent pursuant to this Section 2.16(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in Administrative Agent’s sole discretion and without
consent of Borrower, except as expressly required pursuant to this Section 2.16.

(iv)Benchmark Unavailability Period.  Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the

6

 

--------------------------------------------------------------------------------

 

obligation of Administrative Agent or Lender(s) to make any advance or convert
any loan based upon the Adjusted LIBO Rate shall cease, and Borrower may revoke
any request for such an advance or request for conversion to be made, converted
or continued during any Benchmark Unavailability Period and, failing that,
Borrower will be deemed to have converted any such request into a request for an
advance at or conversion to the Base Rate and the outstanding balance shall
accrue interest at the Base Rate.

2.17[Reserved.]

 

8.Subsection 7.4(h) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(h)Investments in Persons that are not Subsidiaries which in the aggregate do
not exceed $20,000,000.00 at any time; and

9.Subsection 7.5(iii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(iii) dividends, stock repurchases, and redemptions paid on the common equity of
the Borrower; provided that (a) no Default or Event of Default shall have
occurred and be continuing at the time such dividend or distribution is paid or
would occur as a result of such payment; (b) the aggregate amount of all such
Restricted Payments made by the Borrower during the effectiveness of this
Agreement does not exceed $65,000,000.00; (c) after giving effect to any such
Restricted Payments, the Borrower’s pro forma Leverage Ratio shall be 1.50:1.00
or less and Borrower shall otherwise be in compliance with the covenants
required by Article VI; (d) after giving effect to any such Restricted Payments,
Borrower would have and does have a minimum liquidity of $30,000,000.00, as
reflected in an aggregate of: (i) Borrower’s cash-on-hand, and (ii) the
Revolving Commitment less the aggregate Revolving Credit Exposure for all
Lenders; and (e) a Responsible Officer of Borrower shall have provided
Administrative Agent with a written certification that the foregoing conditions
have been satisfied; and

10.The address of the “Borrower” in Section 10.1 of the Credit Agreement is
hereby amended and restated as set forth below:

To the Borrower:Healthstream, Inc.

500 11th Avenue North, Suite 1000

Nashville, Tennessee 37203

Attention: Chief Financial Officer

Telecopy Number: 615-301-3200

11.Borrower acknowledges that Truist Bank, a North Carolina banking corporation,
is the successor by merger to SunTrust Bank, and accordingly, has assumed the
roles of SunTrust Bank as the Administrative Agent, as the Issuing Bank, as the
Swingline Lender, and as a Lender, under the Credit Agreement.  All references
in the Credit Agreement, as amended herein, to

7

 

--------------------------------------------------------------------------------

 

SunTrust Bank or to any of its aforementioned roles shall be construed to refer
to Truist Bank, a North Carolina banking corporation, as successor by merger to
SunTrust Bank.

12.Schedule I to the Credit Agreement is amended and restated as set forth in
Schedule I hereto.

13.Schedule II to the Credit Agreement is amended and restated as set forth in
Schedule II hereto.

14.The Credit Agreement is not amended in any other respect.

15.Nothing contained herein shall be construed as a waiver or release of any
term or obligation of Borrower or any other party under the Credit Agreement.

16.This Amendment is intended to be performed in accordance with and to the
extent permitted by all applicable laws, ordinances, rules and regulations.  If
any provision of this Amendment, or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Amendment and the application of such
provision to other persons or circumstances, shall not be affected thereby but
rather shall be enforced to the fullest extent permitted by law. This Amendment
may be executed in more than one counterpart, all of which, taken together,
shall constitute one and the same instrument.  The executed Amendment may be
sent via e-mail, via PDF or via facsimile.  Facsimile or electronic signatures
shall be deemed valid and binding to the same extent as an original signature.

17.The Borrower reaffirms all of its obligations under the Credit Agreement, as
amended hereby, and under all of the other Loan Documents.  The Borrower agrees
that its obligations thereunder are its true and lawful obligations, enforceable
in accordance with their terms, subject to no defense, counterclaim, or
objection.

[Remainder of page left blank. Signature pages follow.]

 

 




8

 

--------------------------------------------------------------------------------

 

[COUNTERPART SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 

ENTERED INTO as of the date first above written.

HEALTHSTREAM, INC.

 

 

By: /s/ Scott A. Roberts
Name:Scott A. Roberts

Title:Chief Financial Officer
and Senior Vice President

 

 

STATE OF TENNESSEE)
)
county of Davidson)

Before me, Tara D. Martin, a Notary Public of said County and State, personally
appeared Scott A. Roberts, with whom I am personally acquainted (or proved to me
on the basis of satisfactory evidence), and who, upon oath, acknowledged
himself  to be Chief Financial Officer and Senior Vice President (or other
officer authorized to execute the instrument) of HEALTHSTREAM, INC., a Tennessee
corporation, the within named bargainor, a corporation, and that he as such
Chief Financial Officer and Senior Vice President executed the foregoing
instrument for the purposes therein contained, by signing the name of the
corporation by himself as Chief Financial Officer and Senior Vice President.

Witness my hand and official seal, at Office in Nashville, this 20th day of
October, 2020.

/s/ Tara D. Martin

Notary Public

My Commission Expires: November 8, 2022

 

 

9

 

--------------------------------------------------------------------------------

 

 

[COUNTERPART SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 

 

 

TRUIST BANK, successor by merger to SunTrust Bank, as the Administrative Agent,
as the Issuing Bank, as the Swingline Lender, and as a Lender

 

By:/s/ Locksley Randle

Locksley Randle, Vice President


10

 

--------------------------------------------------------------------------------

 

SCHEDULE I

Applicable Margin and Applicable Percentage

Pricing Level

Leverage Ratio

Applicable Margin for Eurodollar Loans

Applicable Margin for Base Rate Loans

Applicable Percentage for Commitment Fee (through 12/31/2020)

Applicable Percentage for Commitment Fee (1/1/2021 to maturity)

I

Less than 2.00:1.00

1.50%
per annum

0.50%
per annum

0.10%
per annum

0.20%
per annum

II

Greater than or equal to 2.00:1.00

1.75%
per annum

0.75%
per annum

0.10%
per annum

0.30%
per annum

 




11

 

--------------------------------------------------------------------------------

 

SCHEDULE II

Commitment Amounts

Lender

Revolving
Commitment Amount

Truist Bank

$65,000,000.00

 

 

 

 

 

 

 

 

 

12

 